Title: From George Washington to David Stuart, 21 October 1792
From: Washington, George
To: Stuart, David



Dear Sir,
Philadelphia Oct. 21st 1792.

You informed me when I was at George Town on my way to this City that Colo. Mercer, upon receiving, or being told of Colo.

Hamiltons letter to him requesting to know if the words with which he was charged by Major Ross as having uttered in his public harangues against the conduct of the Secretary of the Treasury were true expressed, if I understood you rightly much surprize at the application; as he Colo. Hamilton must be conscious of his having attempted to bribe him Colo. Mercer to vote for a further assumption of the State debts—and that this surprize was expressed at a public Table before many Gentlemen.
This is a charge of so serious a nature that it is incumbent on Colo. Hamilton to clear it up—or for the President of the U States to take notice of it. For this reason, before I communicate the matter to Colo. Hamilton, I beg to be informed whether I precisely understood the information you gave me—and, in that case, who were the persons that heard Colo. Mercer express himself to that effect.
It was my intention to have asked this at the time you mentioned the matter—but I was diverted from it by something that occurred at the moment. and the variety of things which have been thrown in my way since I came to this place, have prevented it till now. With great esteem & regard I am Dr Sir Your Affectionate

G. W——n

